ORDER IMPOSING IDENTICAL RECIPROCAL DISCIPLINE AND DISBARRING RESPONDENT

On May 4, 1998, the Supreme Court of Georgia disbarred the respondent, Donald Travis Salter, an attorney admitted to practice law in this state in 1972. The Indiana Supreme Court Disciplinary Commission subsequently filed a Verified Notice of Foreign Discipline and Petition for Issuance of Order to Show Cause. This Court granted that motion and issued an Order to Show Cause on June 12, 1998, pursuant to Ind.Admission and Discipline Rule 23, Section 28(b). Neither the Commission nor the respondent has responded to that order. The matter is now before this Court for final resolution.
And this Court, being duly advised, now finds that identical reciprocal discipline should be imposed in this state.
IT IS, THEREFORE, ORDERED that the respondent, Donald Travis Salter, be disbarred in this state. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that the clerk of this Court is directed to forward a certified copy of this Order to the respondent or his attorney; to the Indiana Supreme Court Disciplinary Commission; and to all other entities pursuant to IndAdmission and Discipline Rule 23(3)(d), governing disbarment and suspension.
All Justices concur.